Citation Nr: 1015279	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to October 
1945.  The Veteran died in February 1970 and the appellant 
seeks benefits as the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits.

In March 2010, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected death pension benefits.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 
1541, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

With respect to the claim for entitlement to nonservice-
connected death pension benefits, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In 
particular, a September 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1).  

As the issue on appeal is controlled by the appellant's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The appellant has provided financial 
information for the period in question.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  

There is no indication in the record that any additional 
evidence relevant to the issue decided herein is available or 
is not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to such benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
claimant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  In determining annual income, all payments of any 
kind or from any source including salary, retirement or 
annuity payments, or similar income, which has been waived, 
shall be included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income 
include the expenses of the veteran's last illness and burial 
and for the veteran's just debts, debts not incurred to 
secure real or personal property, if paid by the appellant.  
38 C.F.R. § 3.272(h).  Such expenses may be deducted only for 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
That income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits (MAPR) are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.

The Veteran in this case served on active duty from June 1944 
to October 1945, during World War II.  He died in February 
1970.  Thus, the rate of nonservice-connected death pension 
benefits payable to the appellant depends upon her specific 
income and net worth.  38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4).

The appellant filed her original claim for nonservice-
connected death pension benefits in June 2007.  In a July 
2007 decision, the RO denied entitlement to nonservice-
connected death pension benefits, as a result of the 
appellant's income exceeding the allowable limit for the 
award of nonservice-connected death pension benefits.  She 
was also notified that she could reapply for death pension 
when her income dropped or the medical expenses she paid 
increased.  She was further advised that she could submit the 
enclosed VA Form 21-8416, Medical Expense Report and VA For 
21-0518-1 Improved Pension Eligibility Verification Report if 
her circumstances changed.  The appellant submitted a 
substantive appeal with respect to this issue in September 
2008.

In her September 2008 substantive appeal, the appellant 
indicated that she was entitled to a higher rate of death 
pension, based upon her meeting the criteria for aid and 
attendance benefits.

In a November 2009 rating decision, the RO determined that 
although the appellant met the criteria for special monthly 
death pension based upon the need for the regular aid and 
attendance of another person, her countable income still 
exceeded the higher MAPR for a surviving spouse entitled to 
aid and attendance benefits without any dependents, 
precluding her entitlement to the payment of such benefits.  
She was notified of that determination by letter dated in 
November 2009.  She was again notified that she could reapply 
for death pension when her income dropped or the medical 
expenses she paid increased.  She was further advised again 
that she could submit the enclosed VA Form 21-8416, Medical 
Expense Report and VA For 21-0518-1 Improved Pension 
Eligibility Verification Report if her circumstances changed.  
This decision was confirmed and continued in a November 2009 
supplemental statement of the case.

In support of her claim for death pension benefits, the 
appellant submitted financial information for the year 2006 
demonstrating her monthly receipt of an annuity payment in 
the amount of $1705.00, for a yearly total of $20,460.00.  
For the year 2007, she received a monthly annuity payment in 
the amount of $1761.00, for a yearly total of $21,132.00.

She additionally submitted a statement of yearly unreimbursed 
medical expenses, including quarterly Medicare payments of 
$280.50, monthly prescription copayments of $233.00, and 
monthly payments of $11.00 for Gaviscon, $5.00 for Tylenol, 
$6.00 for laxatives, $31.10 for Calan, and $9.34 for Lasik.  

In addition to the above expenses, she reported a monthly 
expense of $13.65 for Friendship Trays, a service that 
provided lunch, five days per week.

The record otherwise reflects that in 2006 and 2007, the 
appellant had monthly supplemental health insurance costs of 
$204.53, for a yearly total of $2,454.00.

The total maximum annual pension rate (MAPR) for a surviving 
spouse entitled to aid and attendance benefits with no 
dependents, effective December 1, 2006, was $11,715.00.  
Effective December 1, 2007, it was $11,985.00.  The MAPR, 
effective December 1, 2008, was $12,681.00.  Effective 
December 1, 2009, the MAPR was $12,681.00.   See 38 C.F.R. 
§ 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  

To be deducted from countable income, medical expenses must 
have exceeded 5 percent of the yearly MAPR, or $585.75 in 
2006, $599.25 in 2007, and $634.05 in 2008, 2009, and 2010.  

The appellant's unreimbursed medical expenses for the year 
2007 totaled $7,121.64.  These expenses consisted of 
quarterly Medicare payments of $280.50 ($280.50 X 4 = 
$1,122.00), monthly supplemental health insurance costs of 
$204.53 ($204.53 X 12 = $2,454) monthly prescription 
copayments of $233.00 ($233.00 X 12 = $2,796.00), and monthly 
payments of $11.00 for Gaviscon, $5.00 for Tylenol, $6.00 for 
laxatives, $31.10 for Calan, and $9.34 for Lasik ($62.44 X 12 
= $749.28).  

The expenses for lunch five days per week, however, do not 
qualify as unreimbursed medical expenses, and have not been 
included in determining her annual unreimbursed medical 
expenses.

Because the reported medical expenses exceed 5 percent of the 
yearly MAPR's, the medical expenses may be deducted from her 
annual income.  Notably, the appellant did not submit an 
accounting of her annual unreimbursed medical expenses for 
the years 2006, 2008, or 2009, or statements of annual income 
for the years 2008, or 2009.  Assuming, however, that the 
appellant's unreimbursed medical expenses at least totaled 
the cost of her expenses in 2007, the Board concludes that 
unreimbursed medical expenses may be deducted from those 
years as well, using the same figure as the 2007 expenses, 
only because no additional information has been provided to 
VA.  While no additional financial information from the 
appellant has been received, she has not submitted any 
information suggesting that her income for the years 2008, or 
2009, is less than that reported in 2006 and 2007.

Even after deducting the $7,121.64 in medical expenses for 
each of the years from 2006 to 2009, the appellant's 
countable income exceeds the annual MAPR's.  For example, 
after deducting the $7,121.64 in medical expenses in 2006, 
the appellant's 2006 annual income of $13,338.36 ($20,460.00 
minus $7,121.64) exceeds the annual MAPR for 2006 
($11,715.00), barring her entitlement to nonservice-connected 
death pension benefits for 2006.

Again, after deducting the $7,121.64 in medical expenses in 
2007, the appellant's 2007 annual income totals $14,010.36 
($21,132.00 minus $7,121.64), exceeding the MAPR for 2007 
($11,985), barring her entitlement to nonservice-connected 
death pension benefits for 2007.

As the 2007 countable income of $14,010.36 exceeds the MAPR's 
for 2008 ($12,681.00), 2009 ($12,681), and 2010 ($12,681), 
she is also not entitled to nonservice-connected death 
pension benefits for 2008, 2009, or 2010.  The Board reminds 
the appellant that the duty to assist is not a "one-way 
street."  If an appellant wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The burden is on the appellant to demonstrate that her annual 
income is below the maximum allowable rate for receipt of 
death pension.  

As the available evidence shows that appellant's annual 
income exceeds the MAPR for the award of nonservice-connected 
death pension benefits for a surviving spouse entitled to aid 
and attendance benefits with no dependents for the years 2006 
and 2007, the claim of entitlement to nonservice-connected 
death pension benefits must be denied due to excessive yearly 
income.  Similarly, although the appellant has not reported 
her financial information for the years 2008, and 2009, given 
that her 2007 income exceeded the MAPR for 2008, and 2009, it 
follows that her annuity income similarly exceeds the MAPR 
for 2008, and 2009.  

The Board appreciates the severity of the appellant's 
financial status; however, there is no interpretation of the 
facts of this case which will support a legal basis for a 
favorable action with regard to the appellant's claim.  The 
appellant's countable income exceeds the MAPR for the years 
2006, 2007, 2008, and 2009.  Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim of entitlement to nonservice-connected death 
pension benefits is denied. 



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


